      
      




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7       KIMBERLY TERESE ASKEW,                                 Case No. 2:18-cv-02026-APG-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                  (Subst Atty – ECF No. 26)
         CLARK COUNTY, NEVADA, et al.,
10
                                           Defendants.
11

12           This matter is before the court on the Substitution of Attorneys (ECF No. 26). Thomas D.
13   Dillard, Jr. of Olson, Cannon, Gormley Angulo & Stoberski seeks leave to be substituted in the
14   place of Kerry Elizabeth Kleiman of Reid Rubenstein & Bogatz for defendant Animal Foundation.
15   LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except by leave
16   of the court after notice has been served on the affected client and opposing counsel.” LR IA 11-
17   6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
18   acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
19   or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
20   alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
21            Having reviewed and considered the matter,
22           IT IS ORDERED that:
23           1. The Substitution of Attorney (ECF No. 26) is GRANTED.
24           2. Thomas D. Dillard, Jr. is substituted in the place of Kerry Elizabeth Kleiman for
25                 defendant Animal Foundation, subject to the provisions of LR IA 11-6(b), (c) and (d).
26           DATED this 20th day of March, 2019.
27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
